Citation Nr: 1746739	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  09-31 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) from September 11, 2007, to June 9, 2008.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at Law


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1988 to January 1989, November 1994 to July 1995, and from June 1999 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2014, the RO granted the Veteran TDIU effective March 29, 2012. In June 2016, the RO granted an earlier effective date of June 10, 2008, for TDIU. Thus, the period on appeal is as reflected on the cover page. 

The case was remanded in August 2014 for evidentiary development. All actions ordered by the remand have been accomplished. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDING OF FACT

The Veteran was substantially employed during the appellate period.


CONCLUSION OF LAW

The criteria for a TDIU from September 11, 2007, to June 9, 2008, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16 (a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extraschedular consideration. 38 C.F.R. § 4.16 (b).

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16 (a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

During the appellate period, service-connected disability compensation was in effect for depression, anxiety and posttraumatic stress disorder at 50 percent disabling; left rotator cuff with degenerative joint disease (DJD) at 10 percent disabling; headaches at 10 percent disabling; lumbar DJD at 20 percent disabling; and several disabilities with a noncompensable rating, including left elbow DJD, right hand DJD, right knee DJD, right foot hallux valgus, and hemorrhoids. The combined rating for these disabilities was 70 percent. The initial threshold requirements for entitlement to TDIU were thus met. 

The Veteran submitted his claim for individual employability on June 9, 2008. He had several full-time (40 hours per week) positions and earned a total of $12,742.95 during the appellate period. In a July 2008 VA Form 21- 4192, the Veteran's last employer verified the Veteran worked a full-time position until June 9, 2008. Thus, the Veteran was substantially or gainfully employed since separation until June 9, 2008. In addition, the total amount earned during this period was more than the poverty thresholds for 2007 or 2008. For 2007, the Census Bureau's poverty threshold for one person was $10,787; for 2008, it was $11, 201. Thus, the Veteran's employment during the appellate period was not marginal. See 38 C.F.R. § 4.16 (b). Since the Veteran was substantially employed during the appellate period, the claim for TDIU is denied.






ORDER

Entitlement to TDIU from September 11, 2007, to June 9, 2008, is not warranted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


